DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined herein.
Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  2, 3, 7, 13, 14, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 3, 7, 13, 14, 18, and 19 encompass progeny plants produced by methods that comprise the step of crossing the deposit with another plant. However, it is important to note that the claims do not limit the number of outcrossings. As such, the claims broadly encompass any number of additional outcrossings. The additional outcrossings encompassed by the claims would result in the production of higher filial (e.g. F2 and beyond) generation progeny. A skilled artisan would appreciate there would be a high degree of gene segregation associated with these higher filial generation plants. As such, the resultant plants could vary dramatically, in terms of both genotype and corresponding phenotype, relative to the claimed variety. However, the instant specification is silent with respect to any description of any such plants. In the instant case, the disclosure is limited to a description of the claimed variety corresponding to the deposit.
Conclusion
Claims 2, 3, 7, 13, 14, 18, and 19 are rejected, claims 4-6, 8-9 are objected to for being dependent on rejected base claims. Claims 1, 10-12, 15-17, and 20 are allowed.
Claims 1-20 are free of the prior art, given the failure of the prior art, to teach or suggest the claimed variety. The closest prior art is US 9943056 B1 which teaches a wheat variety designated 26R59, the plant of which shares many phenotypical characteristics with the plant of the instantly claimed wheat variety, for example, being SRW kind of common winter wheat, absence of coleoptile anthocyanin; erect and twisted flag leaf with wax; yellow anther color; presence of stem waxy bloom; semi-erect peduncle, etc. (Table 1B). However, the prior art wheat plant differs from the instant wheat variety in at least the following characteristics: absence or presence of stem anthocyanin, auricle anthocyanin and hair; glume color; breeding history; and the genetic makeup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/WEIHUA FAN/Examiner, Art Unit 1663